Citation Nr: 0416967	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-14 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Whether the veteran's substantive appeal of a May 2000 rating 
decision was timely filed.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from April 1959 to November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that determined that the veteran's 
substantive appeal was not timely filed.  


FINDINGS OF FACT

1.  A rating decision in May 2000 determined that new and 
material evidence had not been presented to reopen the 
veteran's claims for service connection for a hiatal hernia, 
asbestosis, and a chronic acquired psychiatric disorder, and 
denied a claim for an increased rating for a healed duodenal 
ulcer.  The veteran was notified of that decision on June 23, 
2000.  

2.  The veteran's notice of disagreement with the May 2000 
rating decision was received in January 2001.  

3.  A statement of the case concerning the appealed issues 
was mailed to the veteran on August 9, 2001.  

4.  Communication was received from the veteran's 
representative on November 6, 2001, requesting an extension 
of time to submit a substantive appeal.  

5.  The veteran was not rated incompetent by VA, nor did he 
have a physical, mental, or legal disability which prevented 
the filing of an appeal on his own behalf.  

6.  Neither the veteran nor his representative filed a 
request for an extension of time to file a substantive appeal 
within one year of the mailing of the notice of the May 2000 
rating decision or within 60 days of the mailing of the 
statement of the case.  


CONCLUSION OF LAW

A substantive appeal concerning the May 2000 rating decision 
was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
December 2001 decision and September 2002 statement of the 
case, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, the 
veteran and his representative evidenced complete awareness 
of the necessary evidence by submitting medical evidence and 
argument specifically concerning the issue on appeal.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that additional evidence is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there is no defect with respect to 
the timing of the VCAA notice requirement.  In this case, 
notice of the veteran's appellate rights was mailed to the 
veteran in June 2000 and the VCAA notice concerning the 
claims that were denied in May 2000 was provided to the 
appellant in April 2001 - both prior to the first AOJ 
adjudication of the issue regarding the timely submission of 
a substantive appeal.  In addition, the September 2002 
statement of the case further provided the veteran with the 
law and regulations pertinent to the timely filing of a 
substantive appeal.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

The RO's notices to the veteran did not specifically contain 
the "fourth element."  Under the circumstances of this 
case, however, considering the nature of the issue and the 
evidence and argument that has been submitted by the veteran 
and his representative, the Board finds that the appellant 
has had ample notice of the types of evidence that would 
support his claim and that he has had ample opportunity to 
present evidence and argument in support of his appeal.  He 
has not identified any pertinent evidence not already of 
record.  His representative has requested that the appeal be 
forwarded to the Board and considered based on the evidence 
that is currently of record.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the statement 
of the case and any prior supplemental statements of the 
case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  The Board will not 
presume that an appellant agrees with any statement of fact 
contained in a statement of the case or a supplemental 
statement of the case which is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

If an appeal is not filed by a claimant personally, or by his 
or her representative, and the claimant is rated incompetent 
by VA or has a physical, mental, or legal disability which 
prevents the filing of an appeal on his or her own behalf, a 
notice of disagreement and a substantive appeal may be filed 
by a fiduciary appointed to manage the claimant's affairs by 
VA or a court, or by a person acting as next friend if the 
appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301 (2003).  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  The 
request for extension must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another Department of Veterans Affairs office.  
A denial of a request for extension may be appealed to the 
Board.  38 C.F.R. § 20.303 (2003).  

The record shows that a rating decision in May 2000 denied 
the veteran's application to reopen claims for service 
connection for a hiatal hernia, asbestosis, and a chronic 
acquired psychiatric disorder and denied his claim for an 
increased rating for a healed duodenal ulcer.  He was 
notified of that decision on June 23, 2000.  In January 2001, 
a notice of disagreement with that rating decision was 
received by the RO.  On August 9, 2001, the RO mailed to the 
veteran and his accredited representative a statement of the 
case concerning the appealed issues.  No further 
communication was received from either the veteran or his 
representative until November 6, 2001, when a letter was 
received from the representative requesting an extension of 
time to file the substantive appeal, based on the fact that 
the veteran was hospitalized out of state under circumstances 
that were out of his control.  

The RO notified the veteran and his representative in 
December 2001 that the November 2001 memo was not timely 
filed as a substantive appeal, that his appeal rights 
regarding the May 2000 rating decision had expired, and that 
that decision had become final.  

In February 2002, the veteran's representative submitted a 
notice of disagreement with the RO's determination regarding 
the untimely nature of the substantive appeal.  The 
representative also submitted medical evidence consisting of 
a statement by a private physician and copies of medical 
records dated from August to December 2001.  

A November 2001 private physician's letter states that the 
veteran was his patient and that he had been delayed in his 
return to Alaska due to illness.  The medical records include 
the records of an emergency room visit in August 2001, at 
which time he was treated for atrial flutter and discharged; 
records of outpatient visits from August 2001 to December 
2001, at which time he was treated for paroxysmal atrial 
fibrillation; and the summary of a private hospitalization in 
December 2001, at which time he underwent successful 
electrical cardioversion.  

First, the Board notes that the RO accepted the veteran's 
representative's November 6, 2001, request for an extension 
of time to file his substantive appeal in lieu of a VA Form 
9.  That document was not timely as either an extension 
request or as a substantive appeal, because the regulations 
require either such document to be filed within 60 days after 
the mailing of the statement of the case or within one year 
after the mailing of the notice of the appealed decision, 
whichever is later.  The veteran was notified of the May 2000 
rating decision in June 2000.  The statement of the case was 
mailed on August 9, 2001.  Therefore, in order to have been 
timely filed, the substantive appeal or request for an 
extension must have been received by VA by October 8, 2001.  

The veteran and his representative have argued that the 
medical treatment that he received out of state should be 
considered as having prevented him from filing the 
substantive appeal on time.  However, the medical evidence 
does not reflect that the veteran was so disabled that he was 
prevented from filing his substantive appeal on his own 
behalf.  The evidence indicates that he was receiving 
outpatient treatment for a cardiac arrhythmia the majority of 
the time.  In fact, he does not truly contend that he was so 
disabled.  The reason he provided in his substantive appeal 
concerning the timeliness issue was that, while he was out of 
state receiving the medical treatment, he did not receive his 
mail.  He has not provided, however, any reason as to why he 
could not have arranged to receive his mail during his 
absence from Alaska.  In short, the veteran has not provided 
any legitimate reason as to why he could not have filed his 
substantive appeal or a request for an extension of time to 
file the substantive appeal in a timely fashion.  

Therefore, the Board concludes that a substantive appeal was 
not timely filed following the August 9, 2001, statement of 
the case, and that, therefore, his appellate rights regarding 
the May 2000 rating decision expired.  Accordingly, the May 
2000 rating decision is final.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A substantive appeal of the May 2000 rating decision was not 
timely filed.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



